Drennen, J-, concurring: Based on the findings of fact in the majority opinion, I agree with the result reached in tMs case. However, I would make it clear that the rule relied on is applicable only when the facts of a particular case warrant it. I would not agree that as a general rule when one spouse surrenders property owned outright by him or her to the other spouse for other property of a different kind in a negotiated property settlement incident to a divorce a taxable exchange occurs. Fisher, J., agrees with this concurring opinion.